Case 3:19-cv-01537-BEN-JLB Document 63-5 Filed 11/05/20 PageID.8291 Page 1 of 8




  1   John W. Dillon (SBN 296788)
  2      jdillon@dillonlawgp.com
      DILLON LAW GROUP APC
  3   2647 Gateway Road
  4   Carlsbad, California 92009
      Phone: (760) 642-7150
  5   Fax: (760) 642-7151
  6
      George M. Lee (SBN 172982)
  7
         gml@seilerepstein.com
  8   SEILER EPSTEIN LLP
  9
      275 Battery Street, Suite 1600
      San Francisco, California 94111
 10   Phone: (415) 979-0500
 11   Fax: (415) 979-0511

 12   Attorneys for Plaintiffs
 13
                                     UNITED STATES DISTRICT COURT
 14
 15                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 16
      JAMES MILLER, an individual, et al.,                                    Case No. 3:19-cv-01537-BEN-JLB
 17
 18
                                  Plaintiffs,                                 DECLARATION OF KENNETH BROWN
                                                                              IN SUPPORT OF PLAINTIFFS’
 19         vs.                                                               SUPPLEMENTAL BRIEF FOR
 20                                                                           PLAINTIFFS’ MOTION FOR
      XAVIER BECERRA, in his official                                         PRELIMINARY INJUNCTION
 21   capacity as Attorney General of
 22   California, et al.,
 23
                                  Defendants.
 24
 25
 26
 27
 28

                                                                      –1–
            Declaration of Kenneth Brown In Support Of Plaintiffs’ Supplemental Brief For Plaintiffs Motion For Preliminary Injunction
                                                     CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 63-5 Filed 11/05/20 PageID.8292 Page 2 of 8




  1                                DECLARATION OF KENNETH BROWN
  2
      I, Kenneth Brown, declare as follows:
  3
              1.         I am not a party in the above-titled action. I am over the age of 18,
  4
      have personal knowledge of the facts referred to in this declaration, and am
  5
      competent to testify to the matters stated below. This declaration is executed in
  6
      support of Plaintiffs’ motion for preliminary injunction and supplemental brief.
  7
              2.         I am the Owner/President of Owen J. Brown & Associates. Owen J.
  8
      Brown & Associates is a manufacturer’s representative for the shooting, hunting,
  9
      and outdoor trade. We provide sales and marketing services for independent
 10
      dealers, chain stores, buying groups and distributors in the firearms industry since
 11
      1971.
 12
              3.         Owen J. Brown & Associates is the exclusive representative for
 13
      Benelli USA in the Western region of the United States. The Western region
 14
      covers 13 states or approximately 26% of American states.
 15
              4.         I recently reviewed out data as it pertains to the Benelli M1014
 16
      shotgun. This shotgun is a semiautomatic 12-gauge shotgun with a pistol grip and a
 17
      slightly adjustable stock.
 18
              5.         It is my understanding that his shotgun falls under the definition of an
 19
      “assault weapon” pursuant to California law.
 20
              6.         I have personally reviewed Owen J. Brown’s Full Year History for
 21
      our Chain retailers from 2017 to 2020 for the Benelli M1014 COMM 12/18.5
 22
      SKEL STK, product number 11701.
 23
              7.         These numbers detail the how many Benelli shotguns were sent to
 24
      chain retailers in our region for consumer sales.
 25
              8.         From 2017 to 2020, there were 253 Benelli 11701 shotguns (with
 26
      pistols grips and slightly adjustable stocks) delivered to the chain stores in our
 27
      region.
 28

                                                                        –2–
              Declaration of Kenneth Brown In Support Of Plaintiffs’ Supplemental Brief For Plaintiffs Motion For Preliminary Injunction
                                                       CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 63-5 Filed 11/05/20 PageID.8293 Page 3 of 8




  1          9.        I have also reviewed Owen J. Brown’s Full Year History for our
  2   independent retailers from 2017 to 2020 for the Benelli M1014 COMM 12/18.5
  3   SKEL STK), product number 11701.
  4          10.       These numbers detail how many Benelli 11701 shotguns were sent to
  5   independent retailers in our region for consumer sales.
  6          11.       From 2017 to 2020, there were 389 Benelli 11701 shotguns sent to
  7   independent retailers in our region for consumer sales.
  8          12.       Thus, from 2017 to 2020, we distributed a total of 642 Benelli 11701
  9   in the Western region.
 10          13.       Relatedly, from 2017 to 2020, we also distributed a total of 838
 11   11701CA M1014 COMM 12/18.5 SKEL STK-CA Benelli M4 shotguns. These are
 12   identical to the standard 11701 Benelli M4 shotgun except that the stock has been
 13   fixed in place to comply with California law.
 14          14.       Benelli offers a number of variations of what is commonly referred to
 15   as the Benelli M4 semiautomatic shotgun. Some of these have pistol grips. Some
 16   have pistol grips and a fixed stock. Others have neither a pistol grip nor adjustable
 17   stock. However, these are just slight variations of the exact same gun.
 18          15.       Taking this into consideration, I also reviewed the amount of other
 19   Benelli M4 variations that have been delivered to our chain and independent
 20   retailers.
 21          16.       According to Owen J. Brown’s Full Year History for our Independent
 22   retailers on all Benelli M1014/M4 models offered for sale, from 2016 to 2020 there
 23   were 5,993 Benelli semiautomatic M1014/M4 variations delivered to our
 24
      independent retailers in our region.
 25
             17.       According to Owen J. Brown’s Full Year History for our Chain
 26
      retailers on all Benelli M1014/M4 models offered for sale, from 2016 to 2020 there
 27
      were 2,500 Benelli semiautomatic M1014/M4 variations delivered to our chain
 28
      retailers in our region.
                                                                      –3–
            Declaration of Kenneth Brown In Support Of Plaintiffs’ Supplemental Brief For Plaintiffs Motion For Preliminary Injunction
                                                     CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 63-5 Filed 11/05/20 PageID.8294 Page 4 of 8




  1         18.        These are just the numbers of shotguns that have been produced and
  2   distributed in the western region covering 13 states. These numbers also do not
  3   take into account the thousands of current outstanding orders for these shotguns.
  4         19.        I have reviewed all independent and chain store accounts in the
  5   western region for Owen J. Brown. Currently there are another 5,628 M4/M1014
  6   variants on order.
  7         20.        With regard to the Benelli 11701 shotguns, the original model with a
  8   pistol grip and a slightly adjustable stock was originally designed to meet a
  9   military contract in approximately 1998/1999. Benelli made modifications to this
 10   shotgun and then released it to the civilian market shortly after.
 11         21.        In 2003, Benelli received a letter from the California Department of
 12   Justice Attorney General stating that the shotgun was considered an assault weapon
 13   due to the fact that the stock could be moved slightly. The letter “strongly
 14   encourages” Benelli USA to cease importation of the Benelli M1014 into
 15   California. Benelli complied with this request.
 16         22.        Attached hereto as Exhibit A is a true and correct copy of a June 23,
 17   2003 letter from California Deputy Attorney General Tim Rieger to Jeffrey K Reh,
 18   General Counsel for Benelli USA Corporation.
 19         23.        It is my understanding that Benelli USA offers this California
 20   Complaint version of this model shotgun to solely to comply with California law.
 21   If there was no law prohibiting the collapsible/adjustable stock, the Benelli M1014
 22   would be sold with a pistol grip and slightly adjustable stock in California.
 23         24.        It is also my understanding based on my knowledge and experience in
 24   the firearms industry that there are many other semiautomatic shotguns readily
 25   available for sale across the United States that would fit the definition of “assault
 26   weapon” in California.
 27
 28                                                                   –4–
            Declaration of Kenneth Brown In Support Of Plaintiffs’ Supplemental Brief For Plaintiffs Motion For Preliminary Injunction
                                                     CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 63-5 Filed 11/05/20 PageID.8295 Page 5 of 8




  1   I declare under penalty of perjury that the foregoing is true and correct.
  2
  3   Executed within the United States on November 5, 2020.
  4
                                                                                         _______________________
  5                                                                                      By: Kenneth Brown
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                                    –5–
          Declaration of Kenneth Brown In Support Of Plaintiffs’ Supplemental Brief For Plaintiffs Motion For Preliminary Injunction
                                                   CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 63-5 Filed 11/05/20 PageID.8296 Page 6 of 8




  1                                                      EXHIBIT LIST
  2
  3   Exhibit          Description                                                                                     Page
  4       A            California DOJ letter to Benelli dated June 23, 2003                                            0001-0002
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                                     –6–
           Declaration of Kenneth Brown in Support of Plaintiffs’ Supplemental Brief for Plaintiffs Motion for Preliminary Injunction
                                                   CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 63-5 Filed 11/05/20 PageID.8297 Page 7 of 8




             EXHIBIT "A"
                                     0001
Case 3:19-cv-01537-BEN-JLB Document 63-5 Filed 11/05/20 PageID.8298 Page 8 of 8




                                     0002
